DECISION AND JUDGMENT ENTRY
{¶ 1} This is an accelerated appeal from a judgment of the Lucas County Court of Common Pleas which granted a motion to dismiss filed by appellee, FedEx Custom Critical, Inc. For the reasons stated herein, this court affirms the judgment of the trial court.
1.
 {¶ 2} The following facts are relevant to this appeal. On November 27, 2002, appellant, Stephan Olaru, filed pro se a document styled "Appeal from the industrial commission Ohio." In this document, appellant stated that the Commission had denied his workers' compensation claim. However, appellant failed to name the administrator of workers' compensation as a party to the action. Appellant also failed to serve the administrator with a copy as required by R.C. § 4123.512(B) and failed to file a petition setting forth the relevant facts and the basis for the trial court's jurisdiction within 30 days as required by R.C. § 4123.512(D). On February 5, 2003, appellee filed a motion to dismiss. On April 25, 2003, the trial court granted appellee's motion. On May 21, 2003, appellant filed his notice of appeal. On June 4, 2003, this court placed this appeal on the accelerated docket.
 {¶ 3} Appellant did not set forth a statement of assignments of error as required by App.R. 16(A)(3). However, this court will construe appellant's brief as an assignment of error arguing that the trial court erred in granting appellee's motion to dismiss.
 {¶ 4} In considering appellant's assignment of error and arguments in support thereof, this court reviewed the record of this cause, the relevant statutory and case law and applied this law. After doing so, we conclude that the well-reasoned opinion and judgment entry of the Honorable James D. Jensen properly determines and correctly disposes of the material issues in this case. We therefore adopt the judgment of the trial court as our own. See Appendix A. Appellant's assignment of error is found not well-taken.
 {¶ 5} The judgment of the Lucas County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal.
Peter M. Handwork, P.J., Judith Ann Lanzinger, J. and Arlene Singer,J., CONCUR.